Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/12/2022 has been entered. Claims 16-19 are cancelled and pending claims 1-15, 20-24 are addressed below. 

Election/Restrictions
Applicant’s election of group I (claims 1-15, 20) in the reply filed on 03/24/2022 was acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “determine target performance range corresponding to the spray performance metric; and automatically determine the target speed based on the target performance range” (emphasis included) is not found in the original disclosure and therefore constitute new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190150357) in view of Thompson (US 20190374966).

Regarding claims 1, 20, 23, 24, Wu discloses an agricultural sprayer, sprayer machine, and method (figs. 1, and 3) comprising: 
a spray boom (30) supported by a frame (24); 
a spraying system (par. 95) comprising a set of spray nozzles (see “spray nozzles” in fig. 3) spaced along the spray boom; and 
a control system (central computer, par. 154) configured to: 
control the spraying system to spray a liquid (par. 186: “turn on the spray nozzle”, par. 168: “The results of the calculation is sent from the image sensor units 50 to the vehicle cab or to the associated spray nozzles or spray boom section controller to adjust the spray release”) based on a target application (par. 171, spray parameters, amount or pattern on the ground correlated with a position in the crop field) to an agricultural field; 
generate a spray performance metric (parameters and data analysis related to the spray operation via sensor captures, i.e. par. 170: comparison between calculated spray pattern and detected spray pattern) indicative of performance of the spraying system relative to the target application; and 
generate a control signal (any control instruction, “corrective actions” or “alert”) to control the agricultural sprayer based on the spray performance metric (par. 170: “If the predicted and detected spray drift pattern on the ground agree to within a predetermined threshold (e.g. 85 to 95%), and over-or-under spraying or drift is found, the spray nozzles or agricultural vehicle take corrective actions and/or alert the operator”).
	Wu does not teach automatically determine a target travel speed/target velocity for the agricultural sprayer on the agricultural field based on a comparison of the spray performance metric to a spray performance metric threshold, and the control signal is based on the target travel speed/target velocity. 
Thompson discloses an automatic mobile spray system 10 having a controller 74 configured to automatically adjust any one of the spray parameters to maintain a same deposition rate (spray performance threshold) of the fluid on surface 62 (see fig. 1A, par. 84-85). The system determines target travel speed (calculate speed set point) based spray parameter measurements and set/control the travel speed (sweep speed) at the target speed based on the measurements (par. 85, last 2 sentences).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Thompson to configure the system to automatically determine a target travel speed for the agricultural sprayer on the agricultural field based on a comparison of the spray performance metric to a spray performance metric threshold, and the control signal is based on the target travel speed. Doing so would ensure the system generate an even, high-quality spray, as suggested by Thompson in paragraph 86. 

Regarding claim 2, Wu, as modified, discloses the agricultural sprayer of claim 1, wherein the target application comprises a target dispersal area (par. 168: “spray pattern on the ground”).

Regarding claim 3, Wu, as modified, discloses the agricultural sprayer of claim 1, wherein the target application comprises a target volume (par. 168: threshold spray cone envelope associated with the image of the spray cone). 

Regarding claim 4, Wu, as modified, discloses the agricultural sprayer of claim 1, and further comprising: user interface logic (algorithm with option for operator to enter value that causes specific performance) configured to generate a user interface with a target performance user input mechanism (par. 100: “The average width of a crop row can be entered by the operator before driving through the field, and anything that is not within, say, one or two standard deviations from a center/midpoint of the width would be sprayed”; par. 180); and generate the spray performance metric threshold (“anything that is not within, say, one or two standard deviations from a center/midpoint of the width would be sprayed”) based on user actuation of the target performance user input mechanism (par. 45: “The bank of methods or procedures includes a set of electronic-software programs or algorithms that enable an end-user to add more monitoring or targeted procedures via a portal (e.g. screen or keyboard) to each of the local image sensor units 50”).

Regarding claim 5, Wu, as modified, discloses the agricultural sprayer of claim 3, wherein the control signal automatically controls a velocity of the agricultural sprayer based on the target speed (as modified in view of Thompson, par. 84, 85).

Regarding claim 7, Wu, as modified, discloses the agricultural sprayer of claim 1, wherein the control system is configured to generate the spray performance metric (comparison to a threshold, par. 170) based on a sensor signal (image signal; par. 170) received from one or more sensors (50) associated with the agricultural sprayer.

Regarding claim 8, Wu, as modified, discloses the agricultural sprayer of claim 7, wherein the sensor signal is indicative of movement of the spray boom that changes a distance of the set of nozzles to the agricultural field (par. 170, when nozzles are raised or lowered, image signal of 2 different captures can indicate movement of the boom).

Regarding claim 9, Wu, as modified, discloses the agricultural sprayer of claim 7, wherein the sensor signal is indicative of spray boom vibration (when displaying images to operator, blurry image is indicative of boom vibration; par. 130: the image sensors are used simply to provide images back to the operator; par. 126: “The proximity sensors mounted on the boom to sense objects substantially below or mostly below the boom add their own information to fine tune the desired boom response. By proactively responding reduces the jerky motion that a boom would otherwise ensue”).

Regarding claim 10, Wu, as modified, discloses the agricultural sprayer of claim 7, wherein the sensor comprises an imaging sensor (50) configured to obtain an image indicative of the spray emitted from one or more of the nozzles (fig. 8, par. 14, 112).

Regarding claim 11, Wu, as modified, discloses the agricultural sprayer of claim 1, wherein the control signal controls a display device (screen 82, par. 111) to render an indication (information display on screen) of the spray performance metric. (par. 170: “If the predicted and detected spray drift pattern on the ground agree to within a predetermined threshold (e.g. 85 to 95%), and over-or-under spraying or drift is found, the spray nozzles or agricultural vehicle take corrective actions and/or alert the operator”, par. 111: “select different image sensor units 50 for a visual check, monitoring”; par. 53: “An operator in the vehicle cab selects or gets automated feeds and visually sees images from particular image sensor (e.g. cameras) or smartphone-electronics attachment fixtures. The operator can look at information analyzed by the algorithms or an operator can do a visual monitor of spray skipping”).

Regarding claim 12, Wu, as modified, discloses the agricultural sprayer of claim 1, wherein the control system is configured to: receive an indication of a source of machine disturbance (par. 130: create an alert condition when certain condition is detected, i.e. a ditch) in a path of the agricultural sprayer on the agricultural field; and generate the spray performance metric based on the indication (par. 126: “since the image sensor/video provide images, the texture or shape of the detected objects are also taken into consideration to determine an appropriate response by the booms”).

Regarding claim 13, Wu, as modified, discloses the agricultural sprayer of claim 12, wherein the indication is based on a terrain map that identifies a topology of the agricultural field (par. 126: “If two or more lenses are used together to collect images and videos or if stereo image sensor are used, the upcoming terrain is reconstructed in 3 dimensions.”; par. 125: “analyzing a previous imaging map of the field”).

Regarding claim 14, Wu, as modified, discloses the agricultural sprayer of claim 12, wherein the indication is based on an image of the agricultural field obtained from an imaging sensor (par. 125: “analysis is for differences between the ground altitude or crop elevation or current image map versus the image map from previous years when the same type of crop was previously grown”; par. 52: “Images from adjacent or near adjacent image sensor units 50 are stitched together to map the terrain or crop row 12 to form a 3D image”).

Regarding claim 15, Wu, as modified, discloses the agricultural sprayer of claim 12, wherein the indication is based on historical field data representing a prior machine disturbance detected at a particular area of the agricultural field (par. 155; par. 125: “analysis is for differences between the ground altitude or crop elevation or current image map versus the image map from previous years when the same type of crop was previously grown”; par. 51: “A history of the data year over year is accumulated to determine best practices for the following year”).

Regarding claim 21, Wu, as modified, discloses the agricultural sprayer of claim 20 (see the rejection of claim 1 above), Wu does not teach the control system configured to identify a target increase in the spray performance; and determine the target speed to achieve the target increase in the spray performance metric.
However, Thompson discloses the spray system with the controller 74 (par. 84) that recognizes an increase in the fluid flow rate and correspondingly increases the sweep speed of the nozzle. Thompson further discloses (par. 85) that the sweep speed is determined by calculating the speed set point based on the measured spray parameter. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Thompson to have the control system configured to identify a target increase in the spray performance; and determine the target speed to achieve the target increase in the spray performance metric. Doing so would ensure even spray coverage as suggested by Thompson (par. 86), and consequently reduce unnecessary waste of material. 

Regarding claim 22, Wu, as modified, discloses the agricultural sprayer of claim 21 (see the rejection of claim 1 above), wherein the control system configured to determine a target performance range (par. 170: “If the predicted and detected spray drift pattern on the ground agree to within a predetermined threshold (e.g. 85 to 95%), and over-or-under spraying or drift is found, the spray nozzles or agricultural vehicle take corrective actions and/or alert the operator”, emphasis included on the example percentage range) corresponding to the spray performance metric (detected spray pattern); and automatically determine the target speed (as modified in view of Thompson, par. 84, 85) based on the target performance range.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190150357), in view of Thompson (US 20190374966), further in view of Cash (US 20130311050).
Regarding claim 6, Wu discloses the agricultural sprayer of claim 3 with specific targeted methods and procedures, but does not explicitly teach the control signal controls a display device to render an indication of the target speed.
Cash discloses methods and system for automating farming vehicle/devices that utilize control signals to automatically controls a velocity of the farming vehicle (par. 25: “sending commands to actuators to control application rate, steering angle, engine speed”) from one or more microprocessors, and a display device 205 (fig. 2) that would provide a text area 215 showing information related to speed (par. 28). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Cash to utilize the control signal controls a display device to render an indication of the target velocity. Doing so would eliminate guess work as suggested in paragraph 16 of Cash. 

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752